United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 99-1441                                  September Term, 2000

Association of Communications Enterprises,
               Appellant
               
     v.

Federal Communications Commission,
               Appellee

AT&T Corporation, et al.,
               Intervenors
                         
                         
     Before: Edwards, Chief Judge, Rogers, Circuit Judge, and Silberman, Senior   
                 Circuit Judge

                         O R D E R

     On consideration of the Motion for Clarification or, in the Alternative, Petition for
Panel Rehearing, it is 

      ORDERED, by the court, that the final sentence of this court's opinion, see
Association of Communications Enters. v. FCC, No. 99-1441 (Jan. 9, 2001), vacating
Applications of Ameritech Corp. and SBC Communications Inc., 14 F.C.C.R. 14,712 (Oct.
6, 1999) (Order), be amended to read "The order of the Federal Communications
Commission is vacated in part."; it is
     
     








                 United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
                                
No. 99-1441                                  September Term, 2000


                              -2-
                                
                                
     


     FURTHER ORDERED that the vacatur applies only insofar as the Order authorizes
exemption of advanced services provided through the Order's prescribed affiliate structure
from the obligations imposed on incumbent local exchange carriers by 47 U.S.C.  251(c).

                                        
Filed On: January 18, 2001                   Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk